 THE MILLGARD CORP.533The Millgard CorporationandWilliam R. Tyynismaa.Case 7-CA-7793March31, 1971DECISION AND ORDERBy MEMBERS FANNING, BROWN, AND JENKINSOn November 18, 1970, Trial Examiner Eugene F.Frey issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesin violation of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief, andthe General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,TheMillgardCorporation, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed OrderTRIAL EXAMINER'S DECISIONexisting between Respondent as a member of AssociatedGeneral Contractors of America, Detroit Chapter, andLocal No. 247 (and other locals) of International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (herein called the Union), and threatsof loss of work and other benefits if he filed such grievance,and was actually deprived of work and other benefitsbecause he filed it, in violation of Section 8(a)(1) and (3) oftheNational Labor Relations Act, as amended (hereincalled the Act). The issues apse on a complaint issued April7, 1970, by the Regional Director of the National LaborRelations Board for Region 7,1 and answer of Respondentadmitting jurisdiction but denying the commission of anyunfair labor practices, and an order of the Board issuedAugust 4, 1970, which granted a motion of General Counselfor review of orders of another Trial Examiner issued onMay 20, 1970, and June 11, 1970, which approved a privatesettlement of thecasebetween Respondent and Tyynismaaand a withdrawal of the charge and dismissed thecomplaint, and reopening the record herein for a hearingbefore a Trial Examiner for receipt of evidence andissuance of a Decision in accordance with the Rules andRegulations of the Board. At the close of the testimony,General Counsel and Respondent presented oral argumenton theissues.Written briefs filed by Respondent andGeneral Counsel after the hearing closed have been dulyconsidered in the preparation of this Decision.On the entire record in this case, including myobservation of witnesses and their demeanor on the stand, Imake the following:FINDINGS OF FACT1.JURISDICTION AND THE LABORORGANIZATIONRespondent is a Michigan corporation with its principaloffice and place of business in Livonia, Michigan, where itis in the business of building caissons It has similar plantsinother places but the Livonia plant is the only oneinvolved in this case In the operation of its business in1969, Respondent had annual direct inflow of goods andmaterials to the Livonia plant valued over $100,000, and inthesame period it performed services valued over$200,000, of which services valued over $100,000 wereperformed for employers in other StatesRespondentadmits, and I find, that it is and has been an employerengaged in commerce within the meaning of the ActThe Unionis a labor organization within the meaning ofSection2(5) of the Act.STATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner. This case was triedbefore me at Detroit, Michigan, on September 29 and 30,1970, with General Counsel and the above-named Respon-dent represented by counsel and the Charging Party,William R Tyynismaa, appearing in person. The issues arewhether or not Tyynismaa was subjected by Respondent tocoercivequestioningabout his intended use of thegrievance procedure in a collective-bargaining contractThe complaint issued after Board investigation of a charge filed byTyynismaa on March 5, 1970II.THEALLEGED UNFAIR LABOR PRACTICESA.Background FactsFor some years Respondent has been a member ofAssociatedGeneralContractors of America,DetroitChapter, Inc. (hereincalled AGC),and as such member hasbeen boundby andoperated under the terms of successive3-year contracts executedby AGCand the Union in 1966and 1969. The current contract is effective from May 1,189 NLRB No. 82 534DECISIONS OF NATIONALLABOR RELATIONS BOARD1969, to May 1, 1972, and contains a grievance procedurereading as follows:Article V. DISPUTES-JOINT ADJUSTMENTCOMMITTEE(a)Disputes or controversies arising out of thisAgreement shall first be taken up between the Employerand Union representative. Failing settlement of theseparties, the dispute, except jurisdictional disputes, anddisputes covered in Section (c) of this Article, shall bereferred to the Joint Adjustment Committee. It ismutually agreed that disputes or controversies betweenthe parties arising out of this Agreement, includingdifferences as to interpretation of the terms of thisAgreement, shall be settled in accordance with theprocedures provided herein, and that there shall be nostrikes, slow-downs, tie-ups, lock-outs, or any otherform of work stoppage or delay on the part of theemployees or the Union, nor shall the Employer use anymethods of lock-out.(c) It is mutually agreed that the provisions of thisArticle shall not apply if the dispute arises over claim ofimproper payment of wages, overtime, welfare fund,vacation, holiday pay and/or pension contributionsprovided for in this Agreement, after the Union hasgiven seventy-two (72) hours notice of their intent totake economic action. Wage and overtime claims will beconsidered only for the thirty (30) day period prior tothe filing of a grievance by the employee on which theseventy-two (72) hour notice is based.The contract also provides that "seniority rights foremployees shall prevail," and details the operation of theseniority system on layoffs and rehiring of employees, andother limitations upon seniority not pertinent here.B.The Alleged Coercion of andDiscriminationAgainst TyymsmaaWilliam R.Tyynismaa,a young man in his early thirties,was hired by Respondent as a truckdriver at its Livoniaplant in May 1968, and throughout his employment hasbeen a member ofthe Unionand covered by the abovecontracts.The currentcontract,among other things, gavedrivers of Respondent a substantial raise in their basichourlypay and also increased overtime pay beyond an 8-hour day and in excess of 40 hours a week from time-and-a-half to double time. However,Respondentdid not complywith the overtime change, but continuedto payits driverstime-and-a-half for all overtime.Tyynismaa becameconcerned about this, as he knew all other employees atLivonia were gettingdoubletime for overtime as requiredby union contracts covering their work,so in May 1969, hediscussed it with the other driver, Richard Hurttgam,2During 1969, both drivers received on the average between 30 and 50hours of overtime per week, which included both driving and performanceof odd jobs at the yard as needed, and although they were paid only time-and-a-half for the overtime, they each were earning at a rate whichbrought their total income for 1969 to nearly $21,000 each It is clear fromTyymsmaa's testimony that O'Rourke had these high earnings in mind inurging that they make a joint protest to John J. O'Rourke,vice president and general superintendent of Respondent,about it. Although Hurttgam agreed they should be gettingdouble-timepay, he refused to make an issue of it byprotesting toO'Rourke. Tyynismaa then talked to 0'-Rourke himself, in the presence of Renick E. Shrader, shopsuperintendent at Livonia who had direct supervision of theoperations of both drivers. Tyynismaa told O'Rourke hecould not "justify" working under the contract, because hewas getting 10 cents an hour less than the contract rate, andwas not getting holiday or vacation pay, or double time forovertime work. O'Rourke told him not to "cut off your noseto spite your face," that Respondent would willingly payhim the basic contract rate and the holiday and vacationpay required by it, but that Respondent could not afford topay him double time for overtime, and if Respondent hadto pay him doubletimeitwould be forced to hire anotherdriver,which would reduce the hours of the presentdrivers.2He also suggested that if Tyynismaa was notsatisfiedwith his job, he should look elsewhere for work.Tyynismaa replied he was very happy working forRespondent but did not "want to work that far under thecontract," that "we were lacking too much." O'Rourke saidhe would think it over, and Tyynismaa should make up hismind what he wanted to do and let him know. AfterO'Rourke went back to his office, Shrader, who had heardmost of the discussion, told Tyynismaa that "you went toofar" and that he would "screw you out of more than you gotin."Angered by this, Tyynismaa sought out O'Rourke andtold him that Shrader had "made up my mind for me," thatTyynismaa was not going to "take any bulling around," ashe felt he was doing his work properly, and that O'Rourkecould expect Tyynismaa to try to enforce the contract onpayment of doubletime.O'Rourke replied that Tyynismaashould ignore what Shrader said, as he only had jurisdictionover Tyynismaa while he was working in the yard, and thatof them knew Shrader had a "big mouth." He also said hedid not know about the otheritemsin his complaint, but hewould give Tyynismaa a check right there for the 10 centsan hour he had not been getting, and for vacation andholiday pay retroactive, if Tyynismaa would overlook thedouble-time claim. Tyynismaa agreed, and received a checkcovering these benefits, except double-time pay. After thatboth drivers continued to work overtime hours, receivingonly time-and-a-half pay for overtime work. On one ormore occasions in 1969 thereafter, Tyymsmaa askedO'Rourke for overtime pay at the double-time rate, butO'Rourke refused it for the same reasons he had statedbefore.3Early in February 1970, Tyynismaa complained to theUnion that he and Hurttgam were notgettingpaid doubletime under the contract and wanted help in correcting this.UnionAgentMichaelNicoletti said he would writeRespondent about it without mentioning any drivers'names, and on February 23, 1970, he wrote Respondentthat he had receivednotice itwas violating the double-timemaking these remarks3Tyynismaaadmitted that he agreed to the compromisepayment foundabove, in part because of his receipt of steady work with high pay, and alsobecause hereceived paymentformeals and motel expenseson the roadwithout limitationand a uniform allowance,all of which werebenefits overand above those required by the contract THE MILLGARD CORP.clause of the contract, that the Union would not condonethis but insisted that the drivers be paid double time for allovertime under the contract.When Respondent received the letter on February 24, itwas given to Shrader, who at once called Tyynismaa intohis office, showed him the letter and said that Respondentwanted to find out if he had any problems, and, if so, to talkthem over with him privately, and that anything he toldShrader would go no further. Shrader said that he really didnot care who wrote it, but if any driver was dissatisfied withhis job he could quit; Respondent was not going to paydouble time; and he was not making any "accusations" butwhen the business agent of the Union came to the plant, thedrivers had better tell him they had made a mistake andwere now getting double time for overtime and that theydid not want to file "charges" against Respondent on this.Shrader also suggested that, if after such statement theUnion still wanted to see the time and pay records, Shraderwould either alter the timesheets physically to make itappear that they were getting double time, or "it would bealtered verbally between us." He also said that, if thedrivers insisted on double-time pay for overtime, Respon-dent could not afford it and would have to hire one or twomore drivers, and limit the hours of all drivers to the 60hours required by regulations of the Interstate CommerceCommission.He said Respondent wanted to know byFriday night, February 27, what the drivers were going todo about it.That night Tyynismaa wrote out a grievance and mailedit to the Union. On February 27, the Union formally sent itto Respondent with a request for immediate investigationand report on it to the Union within 5 days. Respondent didnot receive it until Monday, March 2, but at close of workon February 27, Shrader asked Tyynismaa if he had madeup his mind how he wanted to handle the overtime claim.Tyynismaa replied he had filed a grievance on it andRespondent should get it by Monday. Shrader then tookTyynismaa into his office and said he wanted to tell himwhat things "were going to happen to you here." He toldhim:Respondent would no longer "be so free" withpayment of drivers' meals and motel expenses, they wouldonly get a fixed amount toward such expenses, except fortolls.Respondent would pay double time for overtime"strictly" in accordance with the contract requirements, butthe drivers would no longer be allowed to drive more than 8hours a day, except on specific authority from Shrader orO'Rourke, that they would have to call Shrader at 4:30 p.m.each day to find out whether Respondent needed theirtrucks the next day. Respondent would ship by other meansifeconomically possible, and there would probably bemany days when Tyynismaa would not be called becausethere would be no need for his truck. Respondent would nolonger overlook it if a driver reported for work late in themorning or came back late from lunch, unless an excusewas given. In future the drivers would have to show all fueldiscounts on credit slips submitted for payment of fuel enroute.When the grievance letter came to his attention on March2,Shrader called both drivers to his office for separateprivate conferences.When Hurttgam came in, he showedhim the letter and asked if he was unhappy with his working535conditions. Hurttgam replied that Tyynismaa had talked tohim about filing a joint grievance about nonpayment ofdouble time for overtime, and that, "as conditions were," hewould not file a grievance of his own on this. Shrader said"fine, I am happy with that."Before he quit work on February 27, Tyynismaa hadloaded a trailer for a delivery to Cleveland, Ohio, on March2.When he reported for work that day, Shrader directedhim to disconnect his tractor from that trailer, which he did,parking itoutside inthe yard and beginning to lubricate itasusual.In the meantime,Shrader had Hurttgamdisconnect his tractor from the other trailer and hook up tothe loaded trailer,Hurttgam did so and drove it toCleveland.While Tyynismaa was servicing his tractorabout 9:30 a.m., Shrader told him "you might as well takeoff, I will let you know when we have something for you."Tyynismaa went home, and Shrader paid him 2 hours of"show-up time" for that morning. According to Tyynismaa,this was the first time in his entire employment that he hadbeen sent home early in the day. When he learned hereceived 2 hours' pay that day, he complained to the Union,whose agent reminded Shrader that Tyynismaa should get 4hours' pay because Shrader had ordered him to do work instarting up his tractor, disconnecting it from the trailer, andmoving it elsewhere. Shrader then changed the pay recordto give Tyynismaa 4 hours' pay.On March 3, Tyynismaa reported for work as usual andwas assigned by Shrader to help Hurttgam loading histrailer for a trip. Later that morning the Union's businessagents,Nicoletti and Jim Liuzzo, came to the plant andconferred with Shrader and O'Rourke, with both driverspresent, about the Tyynismaa gnevance. While O'Rourkewas absent at the outset to handle a phone call, the partiesdiscussed whether Respondent was paying proper "shiftrate" under the contract, the union agents disagreed withTyynismaa's interpretation of the contract terms on this,and in effect decided he had no grievance on this point.They discussed a few other aspects of the grievance and itwas agreed there was no ment to them. When O'Rourkereturned, they turned to the question of double-time pay.Shrader produced records showing the total pay of bothdrivers for the last 60 days and for 1969 (over $20,000),arguing they made about the same total pay and there wasno discrimination against Tyynismaa in this respect. Allparties agreed that the total pay of each was very high for atruckdriver, and one business agent commented Tyynis-maa was one of the 100 highest paid truckdrivers in thenation; O'Rourke asked Tyynismaa if he was not satisfiedwith $20,000 a year and wanted 40,000. Shrader arguedthat the substantial overtime hours given each driveramounted to a bonus to them, but Respondent could notafford to pay double time for the overtime hours. Thediscussion narrowed down to the exact length of a weekendfor overtime pay purposes, Tyynismaa insisting it shouldstart at 4:30 p.m. Friday and run to 8 a.m. Monday, andShrader arguing it should start only after a driver returnedto the yard after 4:30 p.m. and started a new run that nightor on Saturday. When the parties disagreed on this, thebusiness agents had a private talk with the drivers, advisingthem to "turn their backs" if Respondent continued to payonly time-and-a-half overtime, because they were earning 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomuch. After further discussion with the companyofficials the Union proposed that Respondent continue topay time-and-a-half for all overtime after 8 hours daily,Monday through Friday, and that double time shouldbegin on weekends only for work after a driver returnedfrom a run Friday night, even if it was after 4:30 p.m., andthis arrangement should continue for 90 days to see "howitwould work out." Tynnismaa disagreed with this plan,and Shrader said he would have to check with PresidentMillgard and O'Rourke before he could approve it Afterthe close of the meeting and the business agents had left,Shrader conferred with his superiors, recommending it berejectedbecausepaying of two rates would cause"confusion" and also cost much more, and then called theunion agents to advise that Respondent could not acceptthe proposal, but would adhere strictly to the contractterms,toavoid "future trouble." Shrader also toldTyynismaa that Millgard had decided he would make no"deals" with the Union, but would continue to pay forovertime as at present according to his own interpretationof the contract.In the 5 or 6 weeks following the conference, Respondentcalled Tyynismaa to work only f6r a total of 6 days, but hasnot given him any work since. In the week of March 2,Respondent gave work only to Hurttgam. Tyymsmaacomplained about this to the Union, and when its agentcalled Shrader about it, Shrader explained it had no workfor more than one driver, so it gave the work to Hurttgam,the senior employeeAbout a week later, when the Union called Shrader at theinsistence of Tyynismaa to find out why an outside carrierhad made a run for Respondent on a Saturday, and acompany driver had not been used, Shrader explained hehad tried unsuccessfully to reach both drivers, so had beenforced to hire an outside carrier, but had paid Hurttgam forSaturday work pursuant to the contract. This satisfied theUnion.Late in April, the Union called Shrader about acomplaint from Tyynismaa that Respondent had used anonunion driver to drive a pickup truck. Shrader explainedhe had sent a shop employee (a yardman) to pick up a badlyneeded roll of cable from a supplier who could not deliver ithimself, because it would have taken much longer to locateTyynismaa and bring him to work to go for the cable, thanto send the shop employee. At the Union's insistence,Respondent paid Tyynismaa 4 hours' pay on this occasion,though he did no work, and the Union did not press thegrievance further. On this occasion, Hurttgam had not beenavailable, because he was driving on a normal run.SinceMarch 3, Respondent has paid Hurttgam doubletimefor overtime in accordance with the contract. In 17 outof 18 weeks up to June 30, 1970, he has received overtimework, in 13 weeks working 60 or more hours.44The above facts are found from credible testimony of Tyymsmaa,O'Rourke, Shrader, and LarryB Smith,which is mutually corroborativefor the most part, and documentary evidence Testimony of any of thesewitnessesin conflict therewith is not creditedC.Contentions of the Parties, and FinalConclusions on Alleged Coercionand DiscriminationOn the issue of alleged coercion of Tyynismaa on andafter February 24, 1970, I note at the outset that O'Rourkeremarks to and dealings with Tyynismaa in May 1969, asfound above, fall outside the 6-month statute of limitationsset forth in Section 10(b) of the Act, so they cannot be madethe basis of any finding of coercion in violation of the Actor support any remedial order. However, the Board hasoften considered employer actions outside the limitationperiod as background which may throw light on the truemotive for and character of similar or other conduct withinthat period.5 Hence, I must find that immediately after theeffective date of the current contract, Respondent began toviolate it by ignoring its new base rates and other financialbenefits, as well as the requirement of double time forovertimework of its drivers, and when Tyynismaacomplained about the violations, Respondent resorted to athreat to reduce the hours of its drivers if they insisted upondouble time for overtime, and thereby effectively persuadedTyynismaa to drop that claim, at the same time that itreimbursed him for moneys lost by its failure to observeother financial requirements of the contract. If this conducthad been set forth in a timely charge before the Boardfollowed by a timely complaint, it would have justified afinding of coercive threat of loss of benefits, followed by adiscriminatory deprivation of such benefits in the future,because Tyymsmaa engaged in activity protected by theAct .6 Therefore, I must further find and conclude that,when Shrader showed Tyynismaa the Union's first letter onFebruary 24, 1970, and queried him about his "problems"in terms indicating he was trying to find out who caused theUnion to write the letter about the violation of the overtimepay clause of the contract, suggested that any driver whodid not like his work could quit, and warned that, if thedrivers insisted on double-time pay, Respondent would hireother drivers and reduce the overtime hours of driversbelow what they were presently getting, he was engaging inthe same coercive threat of reduction of present benefits inretaliation for insistence upon their contract rights, thatRespondent had indulged in 1969, and I must find that bysuch interrogation and threats Respondent violated Section8(a)(1) of the Act The same coercion was repeated andbroadened by Shrader, after he learned of the filing of thegrievance on February 27, when he bluntly threatenedTyynismaa with (1) loss of other benefits the drivers hadbeen receiving over and above contract requirements(which by their continued grant to and acceptance by thedrivers had become part of their wages and workingconditions),and (2) imposition of harsher workingconditions in the form of mandatory reporting for work ontime,mandatory reports to the office daily at end of dayshift before overtime work could be allowed, (3) mandatoryprocurement of discounts on all cash fuel purchases, and(4) threatening a reduction of work for drivers by resort tocommon carrier transportation. I find that by such remarks5Patterson Menhaden Corporation,161 NLRB 1310, 13116Baumann Construction Co,181NLRB No 80,Great FallsWhiteTruck Co,183 NLRB No 64, and cfTom Johnson,Inc,154 NLRB 1352,enfd 378 F2d 324 (C A 9) THE MILLGARD CORP.toTyynismaa Respondent further coerced employees inviolation of Section 8(a)(1) of the Act.7In light of these unfair labor practices,the facts thatRespondent,after the conference with the Union on thegrievance,suddenly reduced the amount of work given toTyynismaafrom March 2 onward,and sometime in Aprillaid him off (as Shrader admitted)by notcalling him in towork at all, presents a strongprima faciecase of actualdiscrimination against him in violation of Section 8(a)(1)and (3)of theAct, whichrequires Respondent to adducestrong evidence to rebut it.Respondent claims that it in effectlaid off Tyymsmaabecause it no longer had enough work for more than onefull-time driver, so it retained Hurttgam,the senior driver,in accordance with the seniority provisions of the contract,and that this layoff was compelled by a long-continuedchange of its operations which beginning in 1969 madeextensive use of common carriers more economical. On thissubject,Ifind from uncontradicted testimony of Shrader,O'Rourke, andLarryB. Smith,treasurer of Respondent,and documentary evidence that up to about 1968Respondent's business was concentrated largely in an areainMichigan,Illinois, and Ohio within a 300-mile radius ofDetroit,in course of which it used mainly its own driversfor round-trip hauls which terminated within an 8-hourday, with little need for overtime pay or other expensesinvolved in overnight trips. Since 1968, its business hasexpanded to include projects further afield,with anincreasing number ofjobsin the South and on the East andWest Coasts of the United States. It now maintains anoffice in Los Angeles,California,to supervise West Coastwork,and during 1969 it handled jobs in Massachusetts,Connecticut,and Maryland. The distant jobs require muchovernight truck transportation of equipment to and from ajobsite, and in servicing such jobs Respondent has greatlyincreased its use of t ommon earners until about 75 percentof its haulage in 1969 was by common carrier, because itfound that one-way haulsby suchcarriers were cheaperthan use of its own trucks and drivers,which would usuallyinvolve return of its own truck and driver on overtime, withextra meal,motel,and fuel costs. On its latest East Coastjob near Baltimore,Maryland,about 23 outof 25hauls ofequipment back to Livonia in mid-1969 wereby commoncarrier, the other2 by companytruck.Since mid-December1969, and in the first 6 months of 1970, Respondent hascontinued to make extensive use of common earners forlong-distance hauls, not only because it is more economicalin that such hauls are one-way trips, but also because mostof the trips were "permit"loads of unusual size whichrequired special trailers and special permits for travelthrough various States, as well as accompanying flagmen inautomobiles for safety reasons; the starting points in manycases were distant cities other than Livonia;some haulsrequired special"lowboy" trailers for unusual types ofequipment,which Respondent does not own;and about 1671make no finding that Respondent violated the Act by Shrader'sstatement to Tyymsmaa that insistence on compliance with the contractterms would result in reduction of the drivers' overtime work to the 60-hour limit required by regulations of the Interstate Commerce CommissionThe record clearly shows that Respondent had been continually violatingthat limitation by working both drivers up to 90 hours a week, despitewarnings about it fromICC officialsinAugust 1968 Since Respondent537were short hauls between towns in Maryland. In this periodTyynismaamade 7 to 9 trips between Livonia andMaryland (up to his layoff), and during 1970 Hurttgammade only infrequent long-distance trips,at the same ratio(about 2 out of 25) as during the load-out program on the1969 Baltimore, Maryland, job.Respondent relies on the above facts to show that its solemotive for the layoff of Tyymsmaa was economic. GeneralCounsel argues that the economic situation was only apretext stated both to Tyymsmaa and in argument here toconceal the true motive of discriminatory retaliation for hisformal complaint about Respondent's breach of theovertimepay provision of the contract. There aresignificant facts and circumstances which support theposition of General Counsel. Although it is clear thatRespondent had been increasing its use of common earnersfor about 2 years, as its business expanded geographically,its records show that through February 1970 it still hadenough need for transportation, outside of commonearners, to keep two drivers busy working substantialovertime hours so that both were earning at a rate over$ 20,000 a year. From thisit isinferable that the need fortheir services clearly outweighed any considerations of thecost thereof, and that prior to the time Tyynismaa filed hisgrievance,Respondent was not suffering financially fromextensive use of its own drivers. Respondent adduces noproof to show thatitsbusinessor income therefrom wasdropping off, gradually or suddenly, in 1970 or earlier, to anextent which might cause it to review its transportationcosts and retrench in that area of expense. To the contrary,admissions of O'Rourke and Shrader and Respondent'sarguments at the trial establish that, prior to Tyynismaa'sformal complaint, Respondent had never bothered to "costout" each transportation job or analyze the relative costs oftransportation by common carrier and its own trucks anddrivers.The reason for this indifference clearly appearsfrom the admissions of both officials that, as early asAugust 1968, they knew they were working their driversovertime far in excess of the legal safety limits of 60 hours aweek imposed by ICC regulations, and the significantcircumstance that when Tyynismaa in 1969 first demandeddouble time for overtime as required by the currentcontract, O'Rourke and Shrader persuaded him to drop theclaim by reminding him that he was getting fringe benefitsover and above contract requirements as well as substantialovertime work, which would be dropped if he insisted upondouble-time pay. This shows that Respondent did not feel itwas suffering financially, so long as it paid its drivers onlytime-and-a-half for long overtime hours, even during 1970.It is significant that the overtime expense suddenly loomedlarge and became intolerable with an instant need forreduction after hasty comparison with costs of commoncarriers, resulting in a quick decision to reduce overtimeand cut backto a singledriver, only after Tyynismaareneged on his 1969 agreement to continue the "informal"had been violating the regulation,ifnot the Federal law on which it wasbased, the announcement that it would henceforth obey the regulation byworking drivers no more than 60 hours a week cannot be considered acoercive threat to reducea legalworking condition in retaliation forTyynismaa's protected concerted activity General Counsel does not argueotherwiseCfOrleansMfg Co, Inc,170 NLRB No 9, andN L R B vIndiana Desk Co,149 F 2d 987 (C A 7) 538DECISIONSOF NATIONALLABOR RELATIONS BOARDpay and benefit arrangement with Respondent, and insistedon his rights under the contract to the extent that theprivate arrangement fell short of his rights thereunderRespondent adduces no proof that payment of double-timepay to the drivers for the many overtime hours they werereceiving would have a substantial impact upon Respon-dent's business or income, such as might reasonably causeit to review its operating costs. To the contrary, Shrader,who has long been aware of the relative costs oftransportation by company trucks and common carriers,admitted that if it paid its drivers double time for overtimeon long-distance trips, such as between Livonia, Michigan,and Baltimore, Maryland, the cost to Respondent would beonly about $12 more in a total round-trip cost of over $600.As Shrader admitted that during 1969 and early 1970 hemade a practice of assuring both drivers at least 40 hours ofwork per week, and had been giving both substantialovertime work, even though Respondent now claims on thebasis of comparative cost analyses in the record thatcommon carriers are and have been almost 25-percentcheaper for one-way long-distance runs, it is clear thatRespondent was concerned more about working its driversto the fullest extent, as against use of common carriers,without regard to the cost, so long as it was allowed tocontinue to pay overtime at the former contract rates,rather than the new rates, and that it continued theiremployment on these terms after it persuaded Tyynismaain 1969 not to make an issue of the lack of double-time pay.The discrimination against Tyynismaa after he filed hisgrievancebecomesmore patent when Respondent'streatmentof its remaining driver afterMarch 2 isconsidered. Hurttgam refused to join Tyynismaa either in1969 or 1970 in filing an informal or formal grievance, andShrader showed Respondent's pleasure at this attitudewhen questioning Hurttgam about his work after receipt ofthe formal grievance. Since March 2, Hurttgam has workedsteadily40 hours or more per week, consistent withRespondent's prior practice of assuring its drivers of a fullworkweek or better; O'Rourke admitted that this assurancewas given though not required by the current unioncontract, so in effect it carries on the "informal arrange-ment" between Respondent and its drivers which in 1969and early 1970 gave them benefits over and above contractrequirements in return for their tacit acceptance ofovertime pay below contract rates. Part of Hurttgam'spresent overtime hours involve truck maintenance andother incidental plant work, as before, which is also outsidethe terms of the current contract. It is thus clear thatRespondent has continued the 1969 "informal arrange-ment" with Hurttgam, the noncomplaming driver, plus theaddition of double-time pay for overtime, while suddenlyreducing the work hours of Tyynismaa and finally layinghim off. Respondent explains that its present operationsrequire it to keep only one full-time driver at Livonia tooperate efficiently, and that Hurttgam's overtime has infact dropped off somewhat. I find this hard to believe inview of its expanding operations But if economy was thebasis of Tyynismaa's layoff, this does not explain whyRespondent has not called Tyynismaa for yardwork atstraight time, instead of giving Hurttgam such work (whenhe is not driving) at double time for overtime nearly everyweek,for clearly employment of both men for only a 40-hour week at straight time to handle both hauling andyardwork would be cheaper in the long run. In effect,Respondent was doingjust this when for about 5 or 6 weeksafter the grievance conference it called Tyynismaa to workpart time when Hurttgam was not available,but it gives nocredible reason why it has not done so since. Nor dos itexplaincrediblywhy it has not called in Tyynismaa to drivethe smaller tractor-trailer unit for on-the-job hauling onout-of-statejobs, when it is needed for that work.Respondent also argues that there was no coercion ofTyynismaain the 1969 or 1970 discussionsabout his payand working conditions,nor discrimination in his finallayoff,because in this period he had been working underthe "informal arrangement"outlined above, and admittedby Respondent in its brief,and when O'Rourke offered himseveral alternatives,such as quitting or getting reducedovertime hours at contract overtime rates, as well asrescission of certain other noncontract benefits,Respon-dent was only exercising the right of eitherpartyto cancelout at will any provision of the"informal arrangement."This argument is without merit for several reasons. Theonly legal "arrangement"as to drivers' wages and workingconditions was the 1969 contract with the Union,and anyother arrangement which changed or detracted from itwithout bargaining with the Union would appear to be inderogation of the employees'rights to have the Unionrepresent them as bargaining agent and negotiate a contractfor them, its exclusive right to act as such,and theirprotected right to enforce such contract.Insofar as the"private arrangement"went beyond contract terms, itapparently gave them improved working conditions towhichthe Unioncertainly would not object to, and whichthe Board would not change, but which Respondent wasentitled to curtailonly fornondiscriminatory reasons.Hence, when Respondent gaveTyynismaathe choice ofquitting his job, or losing his noncontract benefits as well asovertime work, if he insisted on contract overtime rates, itin effect coerced him into dropping his protected right toinsist upon contract rates by a thinly veiled warning that hewould suffer a reduction of working hours and loss ofworking benefits given to him though not specified in thecontract. These alternatives were well calculated to coercehim to relinquish rights protected by Section7 of the Actand violated Section 8(a)(1) of the Act. Substantially one ofthese alternatives,a termination in the guise of a layoff, wasinflicted upon him in 1970 when he elected to exercise hisright to grieve about violation of his Union's contract, andthis was clearly a discriminatory retaliation for his exerciseof that right,in violation of Section 8(a)(3) of the Act.Aftercareful consideration of the above facts andcircumstances,and the arguments of the parties thereon, Iam compelled to conclude that Respondent has notsustained the burden of adducing cogent proof to rebut theprima faciecaseofdiscriminationmadeby GeneralCounsel,and that on the entire record General Counsel hassustained the ultimate burden of proving by substantialevidence that Respondent coerced and threatenedTyynis-maa in February 1970 and discriminated against him onand after March3, 1970,by reducing his hours of work andeventually laying himoff,because he exercised his THE MILLGARD CORP.protected right to enforce the overtime provision ofRespondent's contractwith the Union, and therebyviolated Section 8(a)(3) and (1) of the Act.8III.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in section II,above, occurring in connection with the operations ofRespondent set forth in Section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.IV.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent unlawfully reduced theworking hours of William R. Tyynismaa and eventuallylaidhim off, I am constrained to make the usualrecommendation that Respondent restore him to thestatusquo antethe violation, involving full reinstatement to hisformer position and privileges. However, Respondentargues that the trend of its business in 1970 has involvedincreasing use of common carriers with correspondingreduced use of its own trucks and drivers, such that itpresently has no economic need for more than one full-timedriver, hence the only proper remedy would involve theplacement of Tyynismaa on a preferential hiring list. Icannot agree. Respondent's own records show that itsincreasing use of common carriers had not up to March 3,1970, reduced its need for company drivers to the pointwhere it had no more than 40 hours of work for one drivereach week, but rather that at that time and for 6 or 8 weeksthereafter it still had work for two drivers, and it issignificant that, as a result of its discrimination againstTyynismaa, it still has need for more than a normal week ofwork for one driver, as it has been giving that driver steadyovertime work, at times still working him beyond the legal60-hour-a-week limit. If there has been any continuedoverload of work on the remaining driver since March 3,1970, it has been due only to Respondent's discriminationagainst TyynismaaRespondent cannot be permitted toprofit by its own unfair labor practices. Hence, I shallrecommend that Respondent offer Tyynismaa immediateand full reinstatement to his former or a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges previously enjoyed,9 and makehim whole for any loss of earnings he may have suffered asa result of the discrimination against him, by payment tohim of a sum of money equal to the amount he would have8 I have considered other corollaryargumentsmade by Respondent, butfind it unnecessary to discuss them in detail, as they are answered by thefindings and conclusions above9 In accordance with recent Board policy, the recommended order andnotice will provide that the offer of a substantiallyequivalentposition willbe required only if it appears, in the compliance stage of thiscase, that hisold job in fact no longer exists because of economic conditions539earned from the date of the discrimination to the date of aproper offer on reinstatement, less any net earnings in thatperiod, including any amount that may have been given tohim on or before May 20, 1970, in the abortive privatesettlement between him and Respondent, the backpay to becomputed in the manner established in F. W.WoolworthCompany,90 NLRB 289, and to include interest at the rateof 6 percent per annum, as required byIsisPlumbing &Heating Co.,138NLRB 716. The illegal curtailment ofworking hours and eventual layoff also warrants issuanceof a broad cease-and-desist order and notice.CONCLUSIONS OF LAW1.The Union is a labor organization, and Respondentis an employer engaged in commerce within the meaning ofthe Act.2.By reducing the work hours of and laying off WilliamR. Tyynismaa, because he engaged in activities protectedby the Act, Respondent has discouraged membership in alabor organization and has thereby engaged in unfair laborpracticesaffectingcommerce within the meaning ofSections 2(6) and (7) and 8(a)(3) of the Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed to them bySection 7 of the Act, by the above discrimination againstTyynismaa, and by interrogation of and threats toemployees,Respondent has engaged in unfair laborpracticesaffectingcommerce within the meaning ofSections 2(6) and (7) and 8(a)(1) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and on the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing:RECOMMENDED ORDER 10The Millgard Corporation, of Livonia, Michigan, itsofficers, agents, successors, and assigns, shall.1.Cease and desist from:(a)Discouraging membership in Local 247, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organization ofany of its employees, by reducing hours of work or layingoff its employees, or in any other manner discriminating inregard to their rates of pay, hours of work, hire, tenure, orother conditions of employment.(b) The above discrimination, interrogation of employeesabout their proposed or actual filing of grievances underRespondent's Contract with the above or any other labororganization,orother concerted activities, threats todeprive them of benefits because of such activities, or inany other manner interfering with, restraining, or coercingthem in the exercise of rights guaranteed to them by Section7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a laborsubstantially beyond the control of Respondent10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Sec 102 48 of the Rules and Regulations, be adoptedby the Board and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes 540DECISIONSOF NATIONALLABOR RELATIONS BOARDorganization as a condition of employment as authorized inSection 8(a)(3) of the Act2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)OfferWilliamR. Tyynismaa immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privilegespreviously enjoyed. I'(b)Make William R. Tyynismaa whole for any loss ofearnings suffered by reason of the discrimination againsthim in the manner set forth in the section hereof entitled"The Remedy."(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records,timecards,personnel records and reports, and all other recordsnecessary to analyze and compute the amount of backpaydue and the right of reinstatement provided in thisRecommended Order.(d) Post at its place of business and terminal at Livonia,Michigan,copiesoftheattachednoticemarked"Appendix."12Copies of said notice,on forms provided bythe Regional Director for Region 7, after being duly signedby Respondent's authorized representative,shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees arecustomarily postedReasonable steps shall be taken toinsure that said notices are not altered,defaced,or coveredby any other material.(e)Notify the Regional Director for Region 7, in writing,within 20 days after receipt of this Decision,what stepshave been taken to comply herewith.13liAs the record shows Tyynismaa has long since been honorablydischarged from his obligations for military service,the usual provision fornotice to employees presently serving in the Armed Forces is notrecommended12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "13 In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director,in writing,within 20 days from the date of this Order, what steps Respondent hastaken to comply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera trial inwhich both sides had the opportunity topresent their evidence,the National Labor Relations Boardhas found that we,theMillgard Corporation,violated theNational Labor Relations Act, and ordered us to post thisnotice.The Act gives all employees these rights:To organize themselvesTo form,join, or help unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT do anything which interferes with theserights.WE WILL NOT question you about your proposal tofile,or actual filing of, grievances under our contractwith Local 247, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,or any other labor organization,or any otherconcerted activities.WE WILL NOT threaten to reduce your working hoursor deprive you of other benefits because of yourproposals to file, or actual filing of, such grievancesunder such contracts.WE WILL NOT discourage membership in Local 247,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization,by reducing hours of work or layingoff our employees, or in any other manner discriminat-ing in regard to their rates of pay, hours of work, hire,tenure, or other condition of employment.WE WILL give William R. Tyynismaa back his jobwith seniority and other privileges or, if that job nolonger exists, offer him a substantially equivalent job,and will make him whole for any loss of pay he mayhave suffered by reason of our discrimination againsthim.DatedByTHE MILLGARDCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 500Book Building, 1249Washington Boulevard,Detroit,Michigan 48226,Telephone 313-226-3200.